DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “further configured to generate a multiplanar view of the target anatomy” in claim 7, it is unclear which structural component of the ultrasound system is configured to perform the claimed function.


Claim 10 recites the limitation "the image processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
There is no “image processor” introduced in parent claims 9, 8 and 1. However, only “a processor” is introduced in claim 1 line 4. It is unclear the “image processor” in claim 10 is a newly introduced processor or same processor introduced in claim 1. Thus the limitation also renders claim indefinite. For the purpose of examination, the above “image processor” in claim 10 is interpreted as any reasonable processor.

Claim 10 recites the limitation "the volume render" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
There is “a volume renderer” introduced in claim 6, but claim 10 is neither directly nor indirectly depends on claim 6. Thus, there is insufficient antecedent basis for limitation “the volume renderer” in claim 10.

Claim 13 recites the limitation "the image processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
There is no “image processor” introduced in parent claim 1. However, only “a processor” is introduced in claim 1 line 4. It is unclear the “image processor” in claim 10 is a newly introduced processor or same processor introduced in claim 1. Thus the 

Therefore, claim 7, 10, 13 and all corresponding dependent claim 11, 12 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 6 – 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji (JP 2001161693 A; published on 06/19/2001).

Note: all citations with respect to the reference Yuji are based on the machine-generated translation obtained from European Patent Office website.

Regarding claim 1, Yuji discloses an ultrasound system for an exam using 3D imaging ("As shown in FIG. 1, an ultrasonic diagnostic imaging apparatus 1 according to the present embodiment …" [0011]; "… when the three-dimensional scanning is selected …" [0020]), comprising:
a transducer array ("… and an ultrasonic transducer 4 …" [0011]; an array of transducer elements is a must-have for ultrasound imaging, especially in 3D imaging) configured to transmit ultrasound waves to a target anatomy and receive ultrasonic echoes in response ("… forming an ultrasonic transmission/reception part for transmitting and receiving ultrasonic waves ..." [0012]; "... this ultrasonic wave is transmitted to an organ or the like in the body cavity with which the tip portion of the probe insertion portion 5 is abutted, and is reflected at a portion where the acoustic impedance is changed, and becomes a reflected ultrasonic wave ..." [0015];
a processor ("The drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the display unit 13 are controlled by the control unit 14." [0017]; “A data processing unit for performing data processing on echo data of a three-dimensional area …” [0066]) configured to:
based on the received ultrasonic echoes, produce a 2D ultrasound image including the target anatomy ("The sound ray data of the frame memory is input to a digital scan converter {abbreviated as DSC} 12, converted into image data of a predetermined television system …" [0016]; "… the radial tomographic image Ir sequentially shifted by the movement pitch in the linear direction ..." [0020]; each Ir image is a 2D image);



Regarding claim 6, Yuji discloses all claim limitations, as applied in claim 1, and further discloses a volume renderer (“A data processing unit for performing data processing on echo data of a three-dimensional area … a first layer surface extraction unit that sets an extraction position of the surface of the first layer of the tissue from the surface of the tissue of the living body. And a second layer surface extraction means for extracting a portion at a constant distance {depth} from the surface of the first layer as the surface of the second layer, and a depth change for arbitrarily changing the constant distance (depth).” [0066]; in image processing, the above surface extraction at different distance is the process of 3D volume rendering) adapted to produce at least one 3D image of the target anatomy that corresponds to at least one of the different thumbnail views in the graphical icons ("… the endoscopic display image 82a shown in FIG. 33 is an image for switching the mouth side and the anus side. Switching between a box format {orthogonal coordinate format} 82b for surface projection display and a box format {orthogonal coordinate format} 82c for surface projection display, and an ultrasonic image such as a cylinder format {cylindrical coordinate format} 82d for surface projection display." [0059]; see Fig.33). 

Regarding claim 7, Yuji discloses all claim limitations, as applied in claim 6, and further discloses to generate a multiplanar view of the target anatomy from 3D image 

Regarding claim 8, Yuji discloses all claim limitations, as applied in claim 1, and further discloses a system controller ("The drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the display unit 13 are controlled by the control unit 14." [0017]) that, based on the system input, is adapted to modify 3D image ("A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]) and control settings of the system ("Specifically, the drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the like are controlled according to an instruction from the keyboard 15a or the like of the input operation unit 15." [0017]) with a 3D display processor ("… the display unit 13 are controlled by the control unit 14." [0017]).

Regarding claim 14, Yuji discloses all claim limitations, as applied in claim 1, and further discloses a user interface adapted to launch a 3D imaging mode in response to actuation of a user control ("Further, when the three-dimensional scanning is selected, the ultrasonic transducer 4 is rotationally driven together with the flexible shaft 6 via the drive unit 7, and is moved in the axial direction of the probe insertion unit 5 in synchronization with this rotational drive." [0020]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 – 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Cupples et al. (US 2002/0167549 A1; published on 11/14/2002) (hereinafter "Cupples").

Regarding claim 2, Yuji teaches all claim limitations, as applied in claim 1, except wherein the system input comprises a user input that indicates orientation information of the target anatomy with respect to the transducer array.
However, in the same field of endeavor, Cupples teaches wherein the system input comprises a user input that indicates orientation information of the target anatomy with respect to the transducer array ("Probe icon 306, in turn, is manipulated by the user through trackball 212 and probe orientation knob 214 according to  the user's estimate of the position of the actual ultrasound probe … Probe position text sequence 308 is generated  …" [0032]; "The term 'position' refers to the collective location and orientation information." [0007]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with the orientation information input as taught by Cupples. Doing so would make it possible to "provide an ultrasound system that is easier to use in terms of the textual recordation of user estimates of ultrasound probe position" (see Cupples; [0014]).

Regarding claim 3, Yuji in view of Cupples teaches all claim limitations, as applied in claim 2, and Yuji further teaches wherein the user input comprises a touch-based input configured to identify a viewing orientation of the target anatomy or protocol configured to view the target anatomy ("In addition, one-touch operation can be used to 

Regarding claim 4, Yuji in view of Cupples teaches all claim limitations, as applied in claim 2, and Yuji further teaches wherein the 2D ultrasound image is a reference image ("… a still image is obtained …" [0055]; see Fig.7), and the user input comprises a selection of the reference image displayed on the display ("… As for the still image, by selecting the other window 80 for switching the display screen of the setting tab 49 in FIG. 11, as shown in FIG. 32, a box format … A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]).
In addition, Cupples further teaches wherein the reference image indicates orientation information of the target anatomy with respect to the transducer array ("Body marker region 300 comprises … and a probe position text sequence 308 … probe position text sequence 308 is automatically and continuously generated and displayed based on the position of the probe icon 306. Probe icon 306, in turn, is manipulated by the user through trackball 212 and probe orientation knob 214 according to the user's estimate of the position of the actual ultrasound probe ..." [0032]; "The term 'position' refers to the collective location and orientation information." [0007]).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with 

Regarding claim 15, Yuji in view of Cupples teaches all claim limitations, as applied in claim 4, and Yuji further teaches a user interface having an area adapted to contain characteristics of the reference image ("The display menu shown in FIG. 7 includes … an information area 45 …" [0035]; see Fig.7).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Toma et al. (US 2014/0303499 A1; published on 10/09/2014) (hereinafter "Toma").

Regarding claim 5, Yuji teaches all claim limitations, as applied in claim 1, except wherein the system input comprises orientation information of the target anatomy with respect to the transducer array generated by a segmentation model of the target anatomy.
However, in the same field of endeavor, Toma teaches wherein the system input comprises orientation information of the target anatomy with respect to the transducer array generated by a segmentation model of the target anatomy ("During the above, the vascular region detection unit 102 detects both shape of a vascular wall region in the vascular region and also a blood vessel extension direction." [0058]; "... the measurement position determination unit may detect the specific part based on a 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with the measurement determination based on orientation information as taught by Toma. Doing so would make it possible to provide "guidance that urges a user to change position or orientation of the ultrasound probe" (see Toma; [0051]).


Claim 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Deischinger et al. (US 2011/0255762 A1; published on 10/20/2011) (hereinafter "Deischinger").

Regarding claim 9, Yuji teaches all claim limitations, as applied in claim 8, except wherein the system controller is adapted to modify 3D image and control settings of the system according to a macro stored in memory.
However, in the same field of endeavor, Deischinger teaches wherein the system controller is adapted to modify 3D image and control settings of the system ("The operations of the sub-modules illustrated in FIG. 10 may be controlled by a local ultrasound controller 250 or by the processor module 236." [0050]) according to a macro ("The sub-modules also may be implemented as software modules within a processing 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).

Regarding claim 10, Yuji in view of Deischinger teaches all claim limitations, as applied in claim 9, and Deischinger further teaches wherein the system controller is further coupled to receive macros from a macro storage and controller ("The computer or processor executes a set of instructions that are stored in one or more storage elements …" [0069]), and outputs coupled to the image processor and the volume renderer (see data flow in Fig.10 to 2D video processor module and 3D processor module).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).


However, in the same field of endeavor, Deischinger teaches wherein the image processor further comprises a B mode processor and a Doppler processor ("The sub-modules also may be implemented as software modules within a processing unit." [0049]; "… a power Doppler sub-module 254, a B-mode sub-module 256, a spectral Doppler sub-module 258 …" [0050]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Deischinger, as applied in claim 10, and further in view of Gilling (US 6,126,601; published on 10/03/2000).

Regarding claim 11, Yuji in view of Deischinger teaches all claim limitations, as applied in claim 10, and Deischinger further teaches a beamformer ("… a beamformer 210 …" [0043]) having an input coupled to receive signals from the transducer array ("The received echoes are passed through the beamformer 210 …" [0043]; see Fig.9) 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).
Yuji in view of Deischinger fails to explicitly teach a beamformer controller having an output coupled to the beamformer, wherein an output of the system controller is further coupled to the beamformer controller.
However, in the same field of endeavor, Gilling teaches a beamformer controller having an output coupled to the beamformer ("The scan control sequencer 16 provides real-time {acoustic vector rate} control inputs to the beamformer 2 …" Col.3, Ln.7 - 30; see Fig.1), wherein an output of the system controller is further coupled to the beamformer controller ("The master controller 12 performs system level control functions." Col.3, Ln.7 - 30; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound control as taught by Yuji with the ultrasound control as taught by Gilling. Doing so would make it possible to provide a system with "a low-cost alternative similar to a large customized ASIC implementation" (see Gilling; Col.2, Ln.26 - 45).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).
Although Deischinger does not explicitly teach the controlling of the beamformer, the beamforming control is the fundamental function of ultrasound scanning for any ultrasound apparatus.
In addition, Gilling further teaches wherein the system controller is further adapted to control the beamformer ("At any given time, either a B-mode, M-mode, color flow or Doppler vector is being beamformed." Col.2, Ln.26 - 45; "The master controller 12 performs system level control functions." Col.3, Ln.7 - 30; see Fig.1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CHAO SHENG/           Examiner, Art Unit 3793            

/JEFFREY G HOEKSTRA/           Supervisory Patent Examiner, Art Unit 3793